            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                      Entered 01/15/21 12:04:42                      Page 1 of 63

 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 NORTHERN DISTRICT OF TEXAS

 Case number (if known):                                      Chapter you are filing under:

                                                                       Chapter 7
                                                                       Chapter 11
                                                                       Chapter 12
                                                                                                                             Check if this is an
                                                                       Chapter 13
                                                                                                                              amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                            04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                           About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Michelle
     government-issued picture
                                       First Name                                                First Name
     identification (for example,
     your driver's license or          Galan
     passport).                        Middle Name                                               Middle Name

                                       Mireles
     Bring your picture                Last Name                                                 Last Name
     identification to your meeting
     with the trustee.                 Suffix (Sr., Jr., II, III)                                Suffix (Sr., Jr., II, III)


2.   All other names you
     have used in the last 8           First Name                                                First Name
     years
                                       Middle Name                                               Middle Name
     Include your married or
     maiden names.
                                       Last Name                                                 Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   1        5       8    8      xxx – xx –
     number or federal                 OR                                                        OR
     Individual Taxpayer
     Identification number             9xx – xx –                                                9xx – xx –
     (ITIN)

4.   Any business names                      I have not used any business names or EINs.              I have not used any business names or EINs.
     and Employer
     Identification Numbers
     (EIN) you have used in            Business name                                             Business name
     the last 8 years
                                       Business name                                             Business name
     Include trade names and
     doing business as names
                                       Business name                                             Business name




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                               page 1
            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                              Entered 01/15/21 12:04:42                        Page 2 of 63

Debtor 1     Michelle Galan Mireles                                                        Case number (if known)

                                  About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

                                               –                                                           –
                                  EIN                                                          EIN

                                               –                                                           –
                                  EIN                                                          EIN
5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                  7700 Greenway Blvd Unit i106
                                  Number       Street                                          Number      Street




                                  Dallas                          TX       75209
                                  City                            State    ZIP Code            City                           State    ZIP Code

                                  Dallas
                                  County                                                       County

                                  If your mailing address is different from                    If Debtor 2's mailing address is different
                                  the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                  court will send any notices to you at this                   will send any notices to you at this mailing
                                  mailing address.                                             address.



                                  Number       Street                                          Number      Street


                                  P.O. Box                                                     P.O. Box


                                  City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing         Check one:                                                   Check one:
     this district to file for
     bankruptcy                          Over the last 180 days before filing this                  Over the last 180 days before filing this
                                          petition, I have lived in this district longer              petition, I have lived in this district longer
                                          than in any other district.                                 than in any other district.


                                         I have another reason. Explain.                            I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
                                         Chapter 7
     under                       
                                        Chapter 11

                                        Chapter 12

                                        Chapter 13




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                        Entered 01/15/21 12:04:42                      Page 3 of 63

Debtor 1     Michelle Galan Mireles                                                 Case number (if known)

8.   How you will pay the fee        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                      court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                      pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                      behalf, your attorney may pay with a credit card or check with a pre-printed address.


                                     I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                      Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                      By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                      than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                      fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                      Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for              No
     bankruptcy within the
     last 8 years?                   Yes.

                                 District                                               When                    Case number
                                                                                               MM / DD / YYYY
                                 District                                               When                    Case number
                                                                                               MM / DD / YYYY
                                 District                                               When                    Case number
                                                                                               MM / DD / YYYY

10. Are any bankruptcy               No
    cases pending or being
    filed by a spouse who is         Yes.
    not filing this case with
                                 Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an            District                                               When                    Case number,
    affiliate?                                                                                 MM / DD / YYYY   if known


                                 Debtor                                                             Relationship to you

                                 District                                               When                    Case number,
                                                                                               MM / DD / YYYY   if known

11. Do you rent your                 No.    Go to line 12.
    residence?
                                     Yes. Has your landlord obtained an eviction judgment against you?

                                                 No. Go to line 12.
                                                 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                  and file it as part of this bankruptcy petition.




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                               Entered 01/15/21 12:04:42                 Page 4 of 63

Debtor 1     Michelle Galan Mireles                                                     Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor            No. Go to Part 4.
    of any full- or part-time
    business?
                                         Yes. Name and location of business


                                                MGM Management
    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a                    7700 Greenway Blvd Unit i106
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.
                                                Dallas                                                  TX              75209
    If you have more than one                   City                                                    State           ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
    Chapter 11 of the                choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
    Bankruptcy Code, and             are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
    are you a small business         most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    debtor or a debtor as            or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    defined by 11 U.S.C.
    § 1182(1)?                            No.   I am not filing under Chapter 11.
                                     
    For a definition of small
                                         No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    business debtor, see
                                                the Bankruptcy Code.
    11 U.S.C. § 101(51D).

                                         Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                               Bankruptcy Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                         Yes. I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                               Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any               No
    property that poses or is
    alleged to pose a threat of
                                         Yes. What is the hazard?

    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number    Street
    repairs?



                                                                           City                                     State          ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                           page 4
            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                 Entered 01/15/21 12:04:42                Page 5 of 63

Debtor 1     Michelle Galan Mireles                                                      Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a
    briefing about
                             I received a briefing from an approved credit               I received a briefing from an approved credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                     filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.                certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
    briefing about credit    I received a briefing from an approved credit               I received a briefing from an approved credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,
    you are not eligible     I certify that I asked for credit counseling                I certify that I asked for credit counseling
                               services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                             I am not required to receive a briefing about               I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:

                                  Incapacity.    I have a mental illness or a mental          Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.

                                  Disability.    My physical disability causes me             Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.

                                  Active duty. I am currently on active military              Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
Case 21-30076-hdh7 Doc 1 Filed 01/15/21          Entered 01/15/21 12:04:42             Page 6 of 63




                                               Certificate Number: 12459-TXN-CC-035257663


                                                              12459-TXN-CC-035257663




                    CERTIFICATE OF COUNSELING

I CERTIFY that on January 11, 2021, at 4:12 o'clock PM PST, Michelle Mireles
received from Abacus Credit Counseling, an agency approved pursuant to 11
U.S.C. 111 to provide credit counseling in the Northern District of Texas, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   January 11, 2021                       By:      /s/Jessica Fleming


                                               Name: Jessica Fleming


                                               Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                           Entered 01/15/21 12:04:42                   Page 7 of 63

Debtor 1     Michelle Galan Mireles                                                    Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                            No. Go to line 16b.
                                            Yes. Go to line 17.
                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                            No. Go to line 16c.
                                            Yes. Go to line 17.
                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.
                                   
    Do you estimate that after           Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                         No
    are paid that funds will be
                                                    Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                1-49                            1,000-5,000                       25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                       50,001-100,000
    owe?
                                                                                                       
                                         100-199                         10,001-25,000                     More than 100,000
                                         200-999

19. How much do you                      $0-$50,000                      $1,000,001-$10 million            $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?
                                                                                                       
                                         $100,001-$500,000               $50,000,001-$100 million          $10,000,000,001-$50 billion
                                         $500,001-$1 million             $100,000,001-$500 million         More than $50 billion

20. How much do you                      $0-$50,000                      $1,000,001-$10 million            $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?
                                                                                                       
                                         $100,001-$500,000               $50,000,001-$100 million          $10,000,000,001-$50 billion
                                         $500,001-$1 million             $100,000,001-$500 million         More than $50 billion




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                       page 6
            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                          Entered 01/15/21 12:04:42                     Page 8 of 63

Debtor 1     Michelle Galan Mireles                                                   Case number (if known)


 Part 7:      Sign Below
For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                 and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                 or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                 proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                 fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                 connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                 or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                 X /s/ Michelle Galan Mireles                                X
                                      Michelle Galan Mireles, Debtor 1                           Signature of Debtor 2

                                      Executed on 01/15/2021                                     Executed on
                                                  MM / DD / YYYY                                               MM / DD / YYYY




Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                            page 7
            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                         Entered 01/15/21 12:04:42                     Page 9 of 63

Debtor 1     Michelle Galan Mireles                                                  Case number (if known)

For your attorney, if you are    I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one               eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                 relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by    the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need     certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.               is incorrect.



                                 X /s/ Howard Marc Spector                                             Date 01/15/2021
                                      Signature of Attorney for Debtor                                      MM / DD / YYYY


                                      Howard Marc Spector
                                      Printed name
                                      Spector & Cox, PLLC
                                      Firm Name
                                      12770 Coit Road
                                      Number         Street
                                      Suite 1100




                                      Dallas                                                   TX              75251
                                      City                                                     State           ZIP Code


                                      Contact phone (214) 365-5377                   Email address hms7@cornell.edu


                                      00785023                                                 TX
                                      Bar number                                               State




Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                           page 8
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                     Entered 01/15/21 12:04:42                        Page 10 of 63

 Fill in this information to identify your case and this filing:
 Debtor 1               Michelle                Galan                    Mireles
                        First Name              Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                 Middle Name              Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
 (if known)                                                                                                                     Check if this is an
                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

           No. Go to Part 2.
           Yes. Where is the property?

1.1.                                                    What is the property?                              Do not deduct secured claims or exemptions. Put the
7700 Greenway Blvd Unit i106, Dallas,                   Check all that apply.                              amount of any secured claims on Schedule D:
                                                            Single-family home                             Creditors Who Have Claims Secured by Property.
TX 75209                                                
                                                           Duplex or multi-unit building                  Current value of the            Current value of the
                                                            Condominium or cooperative                     entire property?                portion you own?
                                                        
                                                           Manufactured or mobile home                                        $0.00                      $0.00
County                                                     Land
                                                           Investment property                            Describe the nature of your ownership
                                                            Timeshare                                      interest (such as fee simple, tenancy by the
                                                                                                          entireties, or a life estate), if known.
                                                           Other

                                                        Who has an interest in the property?
                                                                                                           Leasehold
                                                        Check one.

                                                           Debtor 1 only                                     Check if this is community property
                                                            Debtor 2 only                                      (see instructions)
                                                        
                                                           Debtor 1 and Debtor 2 only
                                                           At least one of the debtors and another

                                                        Other information you wish to add about this item, such as local
                                                        property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.........................................................                   $0.00




Official Form 106A/B                                                  Schedule A/B: Property                                                               page 1
             Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                    Entered 01/15/21 12:04:42                        Page 11 of 63

Debtor 1         Michelle Galan Mireles                                                            Case number (if known)


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

          No
          Yes

3.1.                                                  Who has an interest in the property?               Do not deduct secured claims or exemptions. Put the
Make:                    BMW                          Check one.                                         amount of any secured claims on Schedule D:
                                                          Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                   x1 sDrive28i                 
                                                         Debtor 2 only                           Current value of the                   Current value of the
Year:                    2019                                                                     entire property?                       portion you own?
                                                         Debtor 1 and Debtor 2 only
Approximate mileage: 7,500                                At least one of the debtors and another
                                                                                                            $22,500.00                           $22,500.00
Other information:
2019 BMW x1 sDrive28i                                    Check if this is community property
                                                          (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
          Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.........................................................             $22,500.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                         Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware

          No
          Yes. Describe..... 1 Sofa(s), roku, vizio, entertainment center, computer, end tables, sofa                                              $1,170.00
                                tables, dishes, pots/pans, silverware, bed, lamps, cell phone, misc.
                                household goods

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games

          No
          Yes. Describe..... included in above                                                                                                         $0.00

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

          No
          Yes. Describe.....


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments

          No
          Yes. Describe..... jump rope, yoga mat, weights                                                                                             $20.00




Official Form 106A/B                                                Schedule A/B: Property                                                               page 2
               Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                                              Entered 01/15/21 12:04:42                                         Page 12 of 63

Debtor 1         Michelle Galan Mireles                                                                                           Case number (if known)

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

          No
          Yes. Describe.....


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

          No
          Yes. Describe..... Clothing / Wearing Apparel for adult(s)                                                                                                                             $250.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver

          No
          Yes. Describe..... various costume jewelry                                                                                                                                             $300.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses

          No
          Yes. Describe..... dog                                                                                                                                                                   $50.00

14. Any other personal and household items you did not already list, including any health aids you
    did not list

          No
          Yes. Give specific
           information.............


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here........................................................................................................                                         $1,790.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                      Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition

          No
          Yes.................................................................................................................................... Cash: ..........................                 $30.00

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

          No
          Yes............................                    Institution name:

             17.1.      Checking account:                     Chase (Checking 1753)
                                                              Account has negative balance due to lien                                                                                               $0.00




Official Form 106A/B                                                                     Schedule A/B: Property                                                                                       page 3
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                        Entered 01/15/21 12:04:42                  Page 13 of 63

Debtor 1         Michelle Galan Mireles                                                              Case number (if known)

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

          No
          Yes............................    Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture

          No
          Yes. Give specific
           information about
           them..........................     Name of entity:                                                      % of ownership:

                                              Taco Verdes, LLC                                                          100%                         $0.00
                                              MGM Restaurant Management, LLC                                            100%                         $0.00
                                              Galan Restaurant Management Services, LLC                                 100%                         $0.00
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

          No
          Yes. Give specific
           information about
           them..........................     Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans

          No
          Yes. List each
           account separately.               Type of account:       Institution name:

                                             401(k) or similar plan: 401k                                                                          $400.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

          No
          Yes............................                       Institution name or individual:
                          Security deposit on rental unit: Security deposit on rental unit                                                         $750.00
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     No
     Yes............................ Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

          No
          Yes............................    Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit

          No
          Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

          No
          Yes. Give specific
           information about them




Official Form 106A/B                                                        Schedule A/B: Property                                                    page 4
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21                             Entered 01/15/21 12:04:42                      Page 14 of 63

Debtor 1        Michelle Galan Mireles                                                      Case number (if known)

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

          No
          Yes. Give specific     Teaching certificate                                                                                         $1.00
           information about them

Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

          No
          Yes. Give specific information Federal: Tax Refund. Amt: Unknown                                          Federal:             Unknown
           about them, including whether
           you already filed the returns                                                                             State:                    $0.00
           and the tax years......................
                                                                                                                     Local:                    $0.00

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

          No
          Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else

          No
          Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

          No
          Yes. Name the insurance
           company of each policy
           and list its value................   Company name:                            Beneficiary:                     Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died

          No
          Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue

          No
          Yes. Describe each claim........


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims

          No
          Yes. Describe each claim........




Official Form 106A/B                                            Schedule A/B: Property                                                          page 5
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                                Entered 01/15/21 12:04:42                             Page 15 of 63

Debtor 1         Michelle Galan Mireles                                                                          Case number (if known)

35. Any financial assets you did not already list

          No
          Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................              $1,181.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

          No. Go to Part 6.
          Yes. Go to line 38.

                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
38. Accounts receivable or commissions you already earned

          No
          Yes. Describe..


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices

          No
          Yes. Describe.. Desk; fax/printer                                                                                                                             $80.00

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

          No
          Yes. Describe..


41. Inventory

          No
          Yes. Describe..


42. Interests in partnerships or joint ventures

          No
          Yes. Describe..... Name of entity:                                                                                     % of ownership:

43. Customer lists, mailing lists, or other compilations

          No
          Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                 No
                 Yes. Describe.....
44. Any business-related property you did not already list

          No
          Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................                  $80.00




Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 6
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                                Entered 01/15/21 12:04:42                             Page 16 of 63

Debtor 1         Michelle Galan Mireles                                                                          Case number (if known)


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

          No. Go to Part 7.
          Yes. Go to line 47.


                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish

          No
          Yes....


48. Crops--either growing or harvested

          No
          Yes. Give specific
           information................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

          No
          Yes....


50. Farm and fishing supplies, chemicals, and feed

          No
          Yes....


51. Any farm- and commercial fishing-related property you did not already list

          No
          Yes. Give specific
           information................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................                   $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

          No
          Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.............................................                                         $0.00




Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 7
                Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                                       Entered 01/15/21 12:04:42                                        Page 17 of 63

Debtor 1          Michelle Galan Mireles                                                                                    Case number (if known)


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................                     $0.00

56. Part 2: Total vehicles, line 5                                                                                 $22,500.00

57. Part 3: Total personal and household items, line 15                                                              $1,790.00

58. Part 4: Total financial assets, line 36                                                                          $1,181.00

59. Part 5: Total business-related property, line 45                                                                      $80.00

60. Part 6: Total farm- and fishing-related property, line 52                                                               $0.00

61. Part 7: Total other property not listed, line 54                                              +                         $0.00

                                                                                                                                          Copy personal
62. Total personal property.                  Add lines 56 through 61..................                            $25,551.00             property total                  +        $25,551.00


63. Total of all property on Schedule A/B.                         Add line 55 + line 62................................................................................            $25,551.00




Official Form 106A/B                                                                Schedule A/B: Property                                                                               page 8
            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                              Entered 01/15/21 12:04:42                    Page 18 of 63

 Fill in this information to identify your case:
 Debtor 1            Michelle             Galan                  Mireles
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
                                                                                                                    Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.

         You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
         You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                         $22,500.00                                    11 U.S.C. § 522(d)(2)
2019 BMW x1 sDrive28i (approx. 7,500                                             100% of fair market
miles)                                                                            value, up to any
Line from Schedule A/B: 3.1                                                       applicable statutory
                                                                                  limit

Brief description:                                          $1,170.00                                    11 U.S.C. § 522(d)(3)
1 Sofa(s), roku, vizio, entertainment                                            100% of fair market
center, computer, end tables, sofa tables,                                        value, up to any
dishes, pots/pans, silverware, bed, lamps,                                        applicable statutory
cell phone, misc. household goods                                                 limit
(1st exemption claimed for this asset)
Line from Schedule A/B:    6




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

         No
         Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           No
           Yes
Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                         Entered 01/15/21 12:04:42                Page 19 of 63

Debtor 1      Michelle Galan Mireles                                                 Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $1,170.00                                  11 U.S.C. § 522(d)(5)
1 Sofa(s), roku, vizio, entertainment                                       100% of fair market
center, computer, end tables, sofa tables,                                   value, up to any
dishes, pots/pans, silverware, bed, lamps,                                   applicable statutory
cell phone, misc. household goods                                            limit
(2nd exemption claimed for this asset)
Line from Schedule A/B:    6

Brief description:                                        $0.00                   $0.00            11 U.S.C. § 522(d)(3)
included in above                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $20.00                                    11 U.S.C. § 522(d)(3)
jump rope, yoga mat, weights                                                100% of fair market
(1st exemption claimed for this asset)                                       value, up to any
Line from Schedule A/B: 9                                                    applicable statutory
                                                                             limit

Brief description:                                       $20.00                                    11 U.S.C. § 522(d)(5)
jump rope, yoga mat, weights                                                100% of fair market
(2nd exemption claimed for this asset)                                       value, up to any
Line from Schedule A/B: 9                                                    applicable statutory
                                                                             limit

Brief description:                                       $250.00                                   11 U.S.C. § 522(d)(3)
Clothing / Wearing Apparel for adult(s)                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                                   11 U.S.C. § 522(d)(4)
various costume jewelry                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                                    11 U.S.C. § 522(d)(3)
dog                                                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    13
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $30.00                                    11 U.S.C. § 522(d)(5)
Cash on hand                                                                100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    16
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $0.00                                    11 U.S.C. § 522(d)(5)
Chase (Checking 1753)                                                       100% of fair market
Account has negative balance due to lien                                     value, up to any
Line from Schedule A/B: 17.1                                                 applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                         Entered 01/15/21 12:04:42                Page 20 of 63

Debtor 1      Michelle Galan Mireles                                                 Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $400.00                 $400.00           11 U.S.C. § 522(d)(12)
401k                                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $750.00                                   11 U.S.C. § 522(d)(5)
Security deposit on rental unit                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    22
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $1.00                                    11 U.S.C. § 522(d)(5)
Teaching certificate                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    27
                                                                             applicable statutory
                                                                             limit

Brief description:                                      Unknown                                    11 U.S.C. § 522(d)(5)
Tax Refund                                                                  100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    28
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $80.00                                    11 U.S.C. § 522(d)(3)
Desk; fax/printer                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    39
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21                              Entered 01/15/21 12:04:42                    Page 21 of 63

  Fill in this information to identify your case:
  Debtor 1             Michelle               Galan                 Mireles
                       First Name             Middle Name           Last Name

  Debtor 2
  (Spouse, if filing) First Name              Middle Name           Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number
  (if known)                                                                                                          Check if this is an
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?

            No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                            $31,955.00              $22,500.00            $9,455.00
bmw financial services                           2019 BMW x1 sDrive28i
Creditor's name
p.o. box 3608
Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                  Contingent
phoenix                  AZ      85062-8103       Unliquidated
City                     State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                    Car Loan
       to a community debt
Date debt was incurred           12/31/2019      Last 4 digits of account number        2     8    7    0




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $31,955.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                             $31,955.00

Official Form 106D                            Schedule D: Creditors Who Have Claims Secured by Property                                         page 1
             Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                Entered 01/15/21 12:04:42                      Page 22 of 63

  Fill in this information to identify your case:
  Debtor 1             Michelle              Galan                  Mireles
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number
  (if known)                                                                                                           Check if this is an
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1


Priority Creditor's Name                                   Last 4 digits of account number
                                                           When was the debt incurred?
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                            Contingent
                                                            Unliquidated
City                            State   ZIP Code            Disputed
Who incurred the debt?     Check one.                      Type of PRIORITY unsecured claim:
 Debtor 1 only                                             Domestic support obligations
 Debtor 2 only                                             Taxes and certain other debts you owe the government
 Debtor 1 and Debtor 2 only                                Claims for death or personal injury while you were
 At least one of the debtors and another                     intoxicated
    Check if this claim is for a community debt
                                                            Other. Specify
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                 Entered 01/15/21 12:04:42                     Page 23 of 63

Debtor 1       Michelle Galan Mireles                                                           Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $9,476.00
Bank of America                                             Last 4 digits of account number         9     9    9    6
Nonpriority Creditor's Name
                                                            When was the debt incurred?           1/1/2016-10/31/2019
8th Floor, 101 South Tryon St.
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
Charlotte                       NC      28255
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                             Student loans
                                                            Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               credit card
Is the claim subject to offset?
 No
 Yes
     4.2                                                                                                                                        $24,700.00
Charles Nguyen                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?           3/10/2017-1/31/2021
4616 W Lovers Lane #202
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
Dallas                          TX      75209
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                             Student loans
 Debtor 1 only                                              Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               investor
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21                            Entered 01/15/21 12:04:42                 Page 24 of 63

Debtor 1       Michelle Galan Mireles                                                      Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.3                                                                                                                           $45,825.00
Gilbert Garza                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        3/10/2017-1/31/2021
3657 Ainworth Drive
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Dallas                        TX      75229
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           investor
Is the claim subject to offset?
 No
 Yes
   4.4                                                                                                                             $5,764.00
Jp Morgan Chase                                          Last 4 digits of account number       3    1    9    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        5/1/2017-12/11/2019
100 North Tryon Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Charlotte                     NC      28225
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           credit card
Is the claim subject to offset?
 No
 Yes
   4.5                                                                                                                           $10,804.00
Jp Morgan Chase                                          Last 4 digits of account number       5    7    4    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        7/23/2015-12/18/2019
100 North Tryon Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Charlotte                     NC      28225
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           credit card
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 3
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21                            Entered 01/15/21 12:04:42                 Page 25 of 63

Debtor 1       Michelle Galan Mireles                                                      Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.6                                                                                                                           $24,795.00
Kabbage                                                  Last 4 digits of account number       9    5    8    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        3/8/2019-9/10/2019
730 Peachtree ste ne 1100
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
atlanta                       GA      30308
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Business Debt
Is the claim subject to offset?
 No
 Yes
   4.7                                                                                                                             $8,112.46
Marlin Capital Solutions                                 Last 4 digits of account number       3    0    0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        5/25/2017-9/9/2019
300 Fellowship Road
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
MT Laurel                     NJ      08054
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Business Debt
Is the claim subject to offset?
 No
 Yes
   4.8                                                                                                                             $6,470.00
Navient                                                  Last 4 digits of account number       9    2    5    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        9/18/2000-1/5/2021
P.O Box 9635
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
wilkes-Barre                  PA      18773
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 4
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21                            Entered 01/15/21 12:04:42                 Page 26 of 63

Debtor 1       Michelle Galan Mireles                                                      Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.9                                                                                                                           $10,600.00
NGS Contractors LLC                                      Last 4 digits of account number       1    9    4    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        5/24/2017-7/24/2019
P.O. Box 614
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Princeton                     TX      75407
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Business Debt
Is the claim subject to offset?
 No
 Yes
  4.10                                                                                                                             $8,238.00
Pawnee Leasing                                           Last 4 digits of account number       6    2    7    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        3/8/2018-9/9/2019
3801 Automation Way, Suite 207
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Ft Collins                    CO      80525
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Business Debt
Is the claim subject to offset?
 No
 Yes
  4.11                                                                                                                           $33,425.77
People Fund                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        5/17/2017-9/13/2019
2921 E. 17th St. Bldg D Ste. 1
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Austin                        TX      78702
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Business Debt
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 5
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21                            Entered 01/15/21 12:04:42                 Page 27 of 63

Debtor 1       Michelle Galan Mireles                                                      Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.12                                                                                                                           $37,631.30
Rapid Finance                                            Last 4 digits of account number       6    3    1    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        4/1/2019-9/10/2019
4500 East West Highway , 6th floor
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Bethedsa                      MD      20814
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Business Debt
Is the claim subject to offset?
 No
 Yes
  4.13                                                                                                                           $33,000.00
Ray Quintanilla                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        3/10/2017-1/31/2021
4739 Maple Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Dallas                        TX      75219
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           investor
Is the claim subject to offset?
 No
 Yes
  4.14                                                                                                                             $2,731.00
Synchrony Bank                                           Last 4 digits of account number       4    5    4    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        3/15/2017-10/22/2019
170 election road ste 125
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Draper                        UT      84020
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           credit card
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 6
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21                            Entered 01/15/21 12:04:42                 Page 28 of 63

Debtor 1       Michelle Galan Mireles                                                      Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.15                                                                                                                           $12,781.01
Sysco                                                    Last 4 digits of account number       6    0    0    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        1/4/2018-9/2/2019
24500 Northwest Freeway
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Cypress                       TX      77429
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Business Debt
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 7
             Case 21-30076-hdh7 Doc 1 Filed 01/15/21                             Entered 01/15/21 12:04:42                  Page 29 of 63

Debtor 1       Michelle Galan Mireles                                                     Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


John Calvin UCC Lien Enforcement Unit                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
730 Peachtree Ste 1100                                      Line   4.6 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Atlanta                         GA      30308
City                            State   ZIP Code


Laura Tran-perry , portfolio manager                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2921 e. 17th st. Bldg d ste. 1                              Line   4.11 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Austin                          TX      78702
City                            State   ZIP Code


Lily Shane Rauch-Milliken International,                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 8390                                                 Line   4.15 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Metairie                        LA      70011
City                            State   ZIP Code


Marc Wall Team Lead Litigation Recovery                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3018 Fellowship Rd                                          Line   4.7 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Mt. Laurel                      NJ      08054
City                            State   ZIP Code


Michael Enroughty                                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
4500 East West Highway, 6th floor                           Line   4.12 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Bethedsa                        MD      20814
City                            State   ZIP Code


Tammie Dopler A/R Advanced Collector                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3801 Automation Way, Suite 207                              Line   4.10 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
ft collins                      CO      80525
City                            State   ZIP Code



Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 8
           Case 21-30076-hdh7 Doc 1 Filed 01/15/21                             Entered 01/15/21 12:04:42                      Page 30 of 63

Debtor 1       Michelle Galan Mireles                                                   Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.              $6,470.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +        $267,883.54


                   6j.   Total.   Add lines 6f through 6i.                                            6j.            $274,353.54




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                        page 9
                  Case 21-30076-hdh7 Doc 1 Filed 01/15/21                           Entered 01/15/21 12:04:42                    Page 31 of 63

 Fill in this information to identify your case:
 Debtor 1              Michelle              Galan                  Mireles
                       First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name            Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?

            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

           Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1       Pavillion Townplace Unit i106                                                Residential Lease
           Name
                                                                                        Date Lease Began: 10/1/2019
           7700 Greenway Blvd                                                           Date Scheduled to End: 10/1/2021
           Number     Street
                                                                                        Contract to be ASSUMED

           Dallas                                       TX        75209
           City                                         State     ZIP Code




Official Form 106G                             Schedule G: Executory Contracts and Unexpired Leases                                                page 1
                 Case 21-30076-hdh7 Doc 1 Filed 01/15/21                           Entered 01/15/21 12:04:42                         Page 32 of 63

 Fill in this information to identify your case:
 Debtor 1             Michelle             Galan                   Mireles
                      First Name           Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name            Middle Name             Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                          amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                      12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.    Do you have any codebtors?        (If you are filing a joint case, do not list either spouse as a codebtor.)
       No
       Yes
2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
      include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
             No
             Yes
3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
      person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
      creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
      Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

          Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                               Check all schedules that apply:

3.1       Galan Restaurant Management
          Name                                                                                      Schedule D, line

                                                                                                    Schedule E/F, line       4.11
          Number      Street

                                                                                                    Schedule G, line
                                                                                               People Fund
          City                                      State          ZIP Code


3.2       Galan Restaurant Management
          Name                                                                                      Schedule D, line

                                                                                                    Schedule E/F, line        4.4
          Number      Street

                                                                                                    Schedule G, line
                                                                                               Jp Morgan Chase
          City                                      State          ZIP Code


3.3       Galan Restaurant Management
          Name                                                                                      Schedule D, line

                                                                                                    Schedule E/F, line        4.6
          Number      Street

                                                                                                    Schedule G, line
                                                                                               Kabbage
          City                                      State          ZIP Code




Official Form 106H                                           Schedule H: Your Codebtors                                                         page 1
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21             Entered 01/15/21 12:04:42                     Page 33 of 63

Debtor 1       Michelle Galan Mireles                                     Case number (if known)

                Additional Page to List More Codebtors

       Column 1: Your codebtor                                                Column 2: The creditor to whom you owe the debt

                                                                              Check all schedules that apply:

3.4    Galan Restaurant Management
       Name                                                                      Schedule D, line

                                                                                 Schedule E/F, line      4.7
       Number        Street

                                                                                 Schedule G, line
                                                                              Marlin Capital Solutions
       City                              State       ZIP Code


3.5    Galan Restaurant Management
       Name                                                                      Schedule D, line

                                                                                 Schedule E/F, line     4.10
       Number        Street

                                                                                 Schedule G, line
                                                                              Pawnee Leasing
       City                              State       ZIP Code


3.6    Galan Restaurant Management
       Name                                                                      Schedule D, line

                                                                                 Schedule E/F, line     4.12
       Number        Street

                                                                                 Schedule G, line
                                                                              Rapid Finance
       City                              State       ZIP Code


3.7    Galan Restaurant Management
       Name                                                                      Schedule D, line

                                                                                 Schedule E/F, line     4.15
       Number        Street

                                                                                 Schedule G, line
                                                                              Sysco
       City                              State       ZIP Code


3.8    Taco Verdes, LLC
       Name                                                                      Schedule D, line

                                                                                 Schedule E/F, line      4.2
       Number        Street

                                                                                 Schedule G, line
                                                                              Charles Nguyen
       City                              State       ZIP Code


3.9    Taco Verdes, LLC
       Name                                                                      Schedule D, line

                                                                                 Schedule E/F, line      4.3
       Number        Street

                                                                                 Schedule G, line
                                                                              Gilbert Garza
       City                              State       ZIP Code


3.10   Taco Verdes, LLC
       Name                                                                      Schedule D, line

                                                                                 Schedule E/F, line      4.9
       Number        Street

                                                                                 Schedule G, line
                                                                              NGS Contractors LLC
       City                              State       ZIP Code




Official Form 106H                               Schedule H: Your Codebtors                                               page 2
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21             Entered 01/15/21 12:04:42                     Page 34 of 63

Debtor 1       Michelle Galan Mireles                                     Case number (if known)

                Additional Page to List More Codebtors

       Column 1: Your codebtor                                                Column 2: The creditor to whom you owe the debt

                                                                              Check all schedules that apply:

3.11   Taco Verdes, LLC
       Name                                                                      Schedule D, line

                                                                                 Schedule E/F, line     4.12
       Number        Street

                                                                                 Schedule G, line
                                                                              Rapid Finance
       City                              State       ZIP Code


3.12   Taco Verdes, LLC
       Name                                                                      Schedule D, line

                                                                                 Schedule E/F, line     4.13
       Number        Street

                                                                                 Schedule G, line
                                                                              Ray Quintanilla
       City                              State       ZIP Code




Official Form 106H                               Schedule H: Your Codebtors                                               page 3
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21                              Entered 01/15/21 12:04:42                        Page 35 of 63

 Fill in this information to identify your case:
     Debtor 1              Michelle             Galan                  Mireles
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2                                                                                                   An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name                           
                                                                                                               A supplement showing postpetition
     United States Bankruptcy Court for the:   NORTHERN DISTRICT OF TEXAS
                                                                                                                chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status            Employed                                          Employed
      with information about                                         Not employed                                      Not employed
      additional employers.
                                        Occupation             Territory account manager
      Include part-time, seasonal,
      or self-employed work.            Employer's name        NCR corporation

      Occupation may include            Employer's address     864 Spring st NW
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               Atlanta                      GA       30308
                                                               City                         State    Zip Code     City                   State   Zip Code

                                        How long employed there?        11 months

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $5,500.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $5,500.00




Official Form 106I                                            Schedule I: Your Income                                                                page 1
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                                       Entered 01/15/21 12:04:42                   Page 36 of 63

Debtor 1        Michelle Galan Mireles                                                                                       Case number (if known)
                                                                                                                    For Debtor 1         For Debtor 2 or
                                                                                                                                         non-filing spouse
     Copy line 4 here .................................................................................    4.          $5,500.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.         $1,211.00
     5b. Mandatory contributions for retirement plans                                                       5b.             $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.             $0.00
     5d. Required repayments of retirement fund loans                                                       5d.             $0.00
     5e. Insurance                                                                                          5e.             $0.00
     5f. Domestic support obligations                                                                       5f.             $0.00
     5g. Union dues                                                                                         5g.             $0.00
     5h. Other deductions.
          Specify: Other deductions                                                                         5h. +          $41.54
6.   Add the payroll deductions.                   Add lines 5a + 5b + 5c + 5d + 5e + 5f +                  6.          $1,252.54
     5g + 5h.
7.   Calculate total monthly take-home pay.                           Subtract line 6 from line 4.          7.          $4,247.46
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.             $0.00
          business, profession, or farm
            Attach a statement for each property and business showing
            gross receipts, ordinary and necessary business expenses, and
            the total monthly net income.
     8b. Interest and dividends                                                                             8b.             $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.             $0.00
         dependent regularly receive
            Include alimony, spousal support, child support, maintenance,
            divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.             $0.00
     8e. Social Security                                                                                    8e.             $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.             $0.00
     8g. Pension or retirement income                                                                       8g.             $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +           $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.              $0.00

10. Calculate monthly income. Add line 7 + line 9.                                                          10.         $4,247.46    +                       =       $4,247.46
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                         11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                         12.            $4,247.46
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                               Combined
                                                                                                                                                                 monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.             $5,500 is a blend of commission and sales and varies per month.
     Yes. Explain:




Official Form 106I                                                                  Schedule I: Your Income                                                               page 2
           Case 21-30076-hdh7 Doc 1 Filed 01/15/21                    Entered 01/15/21 12:04:42            Page 37 of 63

Debtor 1     Michelle Galan Mireles                                               Case number (if known)


1.   Additional Employers Debtor 1                                         Debtor 2 or non-filing spouse

     Occupation           Territory Account Manager
     Employer's name      Hopitality Management Systems
     Employer's address   1950 West Sunset


                          Springfield              MO      65807
                          City                     State   Zip Code        City                            State   Zip Code

     How long employed there?        4-6 weeks




Official Form 106I                               Schedule I: Your Income                                                  page 3
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                Entered 01/15/21 12:04:42                   Page 38 of 63

 Fill in this information to identify your case:
                                                                                                        Check if this is:
     Debtor 1              Michelle               Galan                  Mireles                         An amended filing
                           First Name             Middle Name            Last Name
                                                                                                         A supplement showing postpetition
                                                                                                            chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                          following date:

     United States Bankruptcy Court for the:    NORTHERN DISTRICT OF TEXAS                                    MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                 No
                 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                 No
                                                                                      Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                Yes. Fill out this information
                                               for each dependent.................... Debtor 1 or Debtor 2           age              live with you?
      Debtor 2.
                                                                                                                                         No

      Do not state the dependents'
                                                                                                                                         Yes

      names.                                                                                                                             No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include                       No
      expenses of people other than
      yourself and your dependents?
                                                     Yes



 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                     Your expenses

4.    The rental or home ownership expenses for your residence.                                                     4.                    $1,850.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                         4a.

      4b. Property, homeowner's, or renter's insurance                                                              4b.                     $24.00
      4c. Home maintenance, repair, and upkeep expenses                                                             4c.

      4d. Homeowner's association or condominium dues                                                               4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                       page 1
            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                           Entered 01/15/21 12:04:42           Page 39 of 63

Debtor 1      Michelle Galan Mireles                                                    Case number (if known)

                                                                                                           Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                      5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                              6a.                   $110.00
     6b. Water, sewer, garbage collection                                                            6b.                    $50.00
     6c. Telephone, cell phone, Internet, satellite, and                                             6c.                   $101.00
         cable services
     6d. Other. Specify:                                                                             6d.                   $114.00
7.   Food and housekeeping supplies                                                                  7.                    $300.00
8.   Childcare and children's education costs                                                        8.

9.   Clothing, laundry, and dry cleaning                                                             9.                     $85.00
10. Personal care products and services                                                              10.

11. Medical and dental expenses                                                                      11.                    $36.00
12. Transportation. Include gas, maintenance, bus or train                                           12.                    $80.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                    13.                   $200.00
    magazines, and books
14. Charitable contributions and religious donations                                                 14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                           15a.

     15b.   Health insurance                                                                         15b.

     15c.   Vehicle insurance                                                                        15c.                  $202.00
     15d.   Other insurance. Specify:                                                                15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                         16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1                                                               17a.                  $470.00
     17b.   Car payments for Vehicle 2                                                               17b.

     17c.   Other. Specify: dog walker                                                               17c.                   $70.00
     17d.   Other. Specify:                                                                          17d.

18. Your payments of alimony, maintenance, and support that you did not report as                    18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                         19.
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
     20a.   Mortgages on other property                                                              20a.

     20b.   Real estate taxes                                                                        20b.

     20c.   Property, homeowner's, or renter's insurance                                             20c.

     20d.   Maintenance, repair, and upkeep expenses                                                 20d.

     20e.   Homeowner's association or condominium dues                                              20e.



 Official Form 106J                                        Schedule J: Your Expenses                                          page 2
            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                            Entered 01/15/21 12:04:42                Page 40 of 63

Debtor 1      Michelle Galan Mireles                                                           Case number (if known)

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.             $3,692.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.             $3,692.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.             $4,247.46
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –         $3,692.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.               $555.46

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

          No.
          Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                              page 3
             Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                                 Entered 01/15/21 12:04:42                                   Page 41 of 63

 Fill in this information to identify your case:
 Debtor 1               Michelle                     Galan                       Mireles
                        First Name                   Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name                      Middle Name                 Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
 (if known)                                                                                                                                      Check if this is an
                                                                                                                                                  amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                             Your assets
                                                                                                                                                             Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B...................................................................................................                 $0.00


     1b. Copy line 62, Total personal property, from Schedule A/B........................................................................................                $25,551.00


     1c. Copy line 63, Total of all property on Schedule A/B..................................................................................................           $25,551.00


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.....                                             $31,955.00

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.....................................                                       $0.00


     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................. +                                  $274,353.54



                                                                                                                             Your total liabilities                    $306,308.54




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
     Copy your combined monthly income from line 12 of Schedule I......................................................................................                   $4,247.46

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J................................................................................................               $3,692.00




Official Form 106Sum                      Summary of Your Assets and Liabilities and Certain Statistical Information                                                            page 1
            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                              Entered 01/15/21 12:04:42                  Page 42 of 63

Debtor 1      Michelle Galan Mireles                                                       Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

          No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
          Yes


7.   What kind of debt do you have?

          Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

          Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

     9d. Student loans. (Copy line 6f.)

     9e. Obligations arising out of a separation agreement or divorce that you did not report as
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +

     9g. Total.    Add lines 9a through 9f.




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                           Entered 01/15/21 12:04:42               Page 43 of 63

 Fill in this information to identify your case:
 Debtor 1           Michelle               Galan              Mireles
                    First Name             Middle Name        Last Name

 Debtor 2
 (Spouse, if filing) First Name            Middle Name        Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
 (if known)                                                                                                 Check if this is an
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         No

         Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.




    X /s/ Michelle Galan Mireles                             X
        Michelle Galan Mireles, Debtor 1                         Signature of Debtor 2

        Date 01/15/2021                                          Date
             MM / DD / YYYY                                             MM / DD / YYYY




Official Form 106Dec                           Declaration About an Individual Debtor's Schedules                                      page 1
               Case 21-30076-hdh7 Doc 1 Filed 01/15/21                           Entered 01/15/21 12:04:42                     Page 44 of 63

 Fill in this information to identify your case:
 Debtor 1            Michelle                Galan                Mireles
                     First Name              Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name          Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
 (if known)                                                                                                          Check if this is an
                                                                                                                      amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                           04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:         Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
      Married
      Not married
2.   During the last 3 years, have you lived anywhere other than where you live now?
      No
      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
        Debtor 1:                                          Dates Debtor 1       Debtor 2:                                         Dates Debtor 2
                                                           lived there                                                            lived there

                                                                                      Same as Debtor 1                               Same as Debtor 1


        7700 Greenway Blvd, Apt i106                       From   10/1/2019                                                       From
        Number      Street                                                      Number      Street
                                                           To     10/1/2021                                                       To


        Dallas                    TX       75209
        City                      State    ZIP Code                             City                      State   ZIP Code


        Debtor 1:                                          Dates Debtor 1       Debtor 2:                                         Dates Debtor 2
                                                           lived there                                                            lived there

                                                                                      Same as Debtor 1                               Same as Debtor 1


        7700 Greenway Blvd, Apt c10                        From   4/4/2017                                                        From
        Number      Street                                                      Number      Street
                                                           To     9/30/2019                                                       To


        Dallas                    TX       75209
        City                      State    ZIP Code                             City                      State   ZIP Code




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 1
                Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                 Entered 01/15/21 12:04:42                     Page 45 of 63

Debtor 1         Michelle Galan Mireles                                                             Case number (if known)

         Debtor 1:                                               Dates Debtor 1         Debtor 2:                                      Dates Debtor 2
                                                                 lived there                                                           lived there

                                                                                              Same as Debtor 1                            Same as Debtor 1


         4400 W University Blvd                                  From    11/1/2015                                                     From
         Number      Street                                                             Number      Street
                                                                 To       4/1/2017                                                     To


         Dallas                        TX       75209
         City                          State    ZIP Code                                City                       State   ZIP Code


3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)

          No
          Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2:          Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.


          No
          Yes. Fill in the details.

                                                            Debtor 1                                          Debtor 2

                                                           Sources of income         Gross income            Sources of income         Gross income
                                                           Check all that apply.     (before deductions      Check all that apply.     (before deductions
                                                                                     and exclusions                                    and exclusions

From January 1 of the current year until                    Wages, commissions,                 $2,314.00    Wages, commissions,
the date you filed for bankruptcy:                            bonuses, tips                                       bonuses, tips

                                                            Operating a business                             Operating a business

For the last calendar year:                                 Wages, commissions,               $68,072.93     Wages, commissions,
                                                              bonuses, tips                                       bonuses, tips
(January 1 to December 31, 2020 )
                                  YYYY                      Operating a business                             Operating a business

For the calendar year before that:                          Wages, commissions,               $98,739.00     Wages, commissions,
                                                              bonuses, tips                                       bonuses, tips
(January 1 to December 31, 2019 )
                                  YYYY                      Operating a business                             Operating a business




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 2
             Case 21-30076-hdh7 Doc 1 Filed 01/15/21                               Entered 01/15/21 12:04:42                    Page 46 of 63

Debtor 1         Michelle Galan Mireles                                                      Case number (if known)

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.


          No
          Yes. Fill in the details.


 Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

          No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                   "incurred by an individual primarily for a personal, family, or household purpose."

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                     No. Go to line 7.

                     Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                   * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

          Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     No. Go to line 7.

                     Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                           Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.


          No
          Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

          No
          Yes. List all payments that benefited an insider.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 3
              Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                 Entered 01/15/21 12:04:42                  Page 47 of 63

Debtor 1         Michelle Galan Mireles                                                          Case number (if known)

  Part 4:         Identify Legal Actions, Repossessions, and Foreclosures
9.     Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
       modifications, and contract disputes.


          No
          Yes. Fill in the details.

Case title                                      Nature of the case                        Court or agency                              Status of the case
Rapid Finance Services,LLC                      Request for Order of Default              Maryland for Montgomery County
                                                                                                                                                Pending
(plaintiff ) v. Taco Verdes LLc,                Status or Disposition: granted            Court Name
et al (defendants)                                                                                                                              On appeal
                                                                                          Number     Street
Case number 475782-V                                                                                                                            Concluded


                                                                                          City                     State    ZIP Code


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.


          No. Go to line 11.
          Yes. Fill in the information below.

                                                                Describe the property                            Date             Value of the property
Rapid Finance Services LLC                                      Lien was placed on my personal                        1/8/2021              $130.00
Creditor's Name                                                 checking account at Chase Bank which
4500 East West Highway , 6th floor                              only had approximately $130 but it is my
Number       Street                                             only source of income. The account
                                                                now shows almost -38,000 as a result.
                                                                They applied the balance due of
                                                                approximately 37,800
Bethesda                               MD         20814
City                                   State      ZIP Code      Explain what happened
                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized, or levied.
11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

          No
          Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

          No
          Yes




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 4
             Case 21-30076-hdh7 Doc 1 Filed 01/15/21                              Entered 01/15/21 12:04:42                   Page 48 of 63

Debtor 1       Michelle Galan Mireles                                                      Case number (if known)

  Part 5:        List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

          No
          Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


          No
          Yes. Fill in the details for each gift or contribution.

  Part 6:        List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

          No
          Yes. Fill in the details.

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

          No
          Yes. Fill in the details.

                                                       Description and value of any property transferred        Date payment        Amount of
Spector & Cox                                          Attorney Fee: $3,000                                     or transfer was     payment
Person Who Was Paid                                    Filing Fee: $338                                         made

12770 Coit Road                                                                                                    01/12/2021           $3,338.00
Number      Street

Suite 1100

Dallas                        TX       75251
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

          No
          Yes. Fill in the details.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 5
             Case 21-30076-hdh7 Doc 1 Filed 01/15/21                           Entered 01/15/21 12:04:42                    Page 49 of 63

Debtor 1       Michelle Galan Mireles                                                    Case number (if known)

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.


          No
          Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)

          No
          Yes. Fill in the details.

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

          No
          Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

          No
          Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     No
     Yes. Fill in the details.
 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

          No
          Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
             Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                 Entered 01/15/21 12:04:42                         Page 50 of 63

Debtor 1       Michelle Galan Mireles                                                          Case number (if known)

  Part 10:       Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
  hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
  including statutes or regulations controlling the cleanup of these substances, wastes, or material.
 Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
  utilize it or used to own, operate, or utilize it, including disposal sites.

 Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
  substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

          No
          Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
     No
     Yes. Fill in the details.
26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

          No
          Yes. Fill in the details.

  Part 11:       Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

               A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
               A member of a limited liability company (LLC) or limited liability partnership (LLP)
               A partner in a partnership
               An officer, director, or managing executive of a corporation
               An owner of at least 5% of the voting or equity securities of a corporation

          No. None of the above applies. Go to Part 12.
          Yes. Check all that apply above and fill in the details below for each business.

                                                 Describe the nature of the business                 Employer Identification number
Galan Restaurant Management Servi full service restaurant                                            Do not include Social Security number or ITIN.
Business Name
                                                                                                     EIN: 4     6 – 4         6    3     3   0   6    7
7700 Greenway Blvd, Apt I106                     Name of accountant or bookkeeper
Number     Street
                                                                                                     Dates business existed

                                                                                                     From        2014             To     2018
Dallas                    TX      75209
City                      State   ZIP Code

                                                 Describe the nature of the business                 Employer Identification number
Taco Verdes, LLC                                                                                     Do not include Social Security number or ITIN.
Business Name
                                                                                                     EIN: 8     3 – 1         5    4     3   1   3    2
                                                 Name of accountant or bookkeeper
Number     Street
                                                                                                     Dates business existed

                                                                                                     From        2018             To     2019

City                      State   ZIP Code



Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 7
                Case 21-30076-hdh7 Doc 1 Filed 01/15/21                            Entered 01/15/21 12:04:42                    Page 51 of 63

Debtor 1          Michelle Galan Mireles                                                    Case number (if known)

                                                  Describe the nature of the business            Employer Identification number
MGM Restaurant Management L.L.C.                                                                 Do not include Social Security number or ITIN.
Business Name
                                                                                                 EIN: 2    7 – 1       6    7     2   6    9    0
                                                  Name of accountant or bookkeeper
Number        Street
                                                                                                 Dates business existed

                                                                                                 From                      To

City                         State   ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.

  Part 12:          Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




X /s/ Michelle Galan Mireles                                 X
       Michelle Galan Mireles, Debtor 1                          Signature of Debtor 2

       Date      01/15/2021                                      Date


Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

      No
      Yes


Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

      No
      Yes. Name of person                                                                        Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                  Declaration, and Signature (Official Form 119).




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 8
            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                Entered 01/15/21 12:04:42                   Page 52 of 63

 Fill in this information to identify your case:
 Debtor 1             Michelle            Galan                  Mireles
                      First Name          Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
 (if known)                                                                                                                     Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                 12/15

If you are an individual filing under chapter 7, you must fill out this form if:

 creditors have claims secured by your property, or

 you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:          List Your Creditors Who Hold Secured Claims

1.   For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
     fill in the information below.

     Identify the creditor and the property that is collateral         What do you intend to do with the             Did you claim the property
                                                                       property that secures a debt?                 as exempt on Schedule C?

     Creditor's        bmw financial services                               Surrender the property.                     No
     name:                                                                   Retain the property and redeem it.           Yes
                                                                                                                    
     Description of                                                         Retain the property and enter into a
                       2019 BMW x1 sDrive28i
     property                                                                Reaffirmation Agreement.
     securing debt:                                                         Retain the property and [explain]:



 Part 2:          List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                               Will this lease be assumed?

     Lessor's name:        Pavillion Townplace Unit i106                                                                No
     Description of leased Residential Lease                                                                            Yes
     property:             Date Lease Began: 10/1/2019
                              Date Scheduled to End: 10/1/2021




Official Form 108                        Statement of Intention for Individuals Filing Under Chapter 7                                        page 1
           Case 21-30076-hdh7 Doc 1 Filed 01/15/21                         Entered 01/15/21 12:04:42                Page 53 of 63

Debtor 1     Michelle Galan Mireles                                                 Case number (if known)

 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.



X /s/ Michelle Galan Mireles                         X
   Michelle Galan Mireles, Debtor 1                      Signature of Debtor 2

   Date 01/15/2021                                       Date
        MM / DD / YYYY                                          MM / DD / YYYY




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                page 2
            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                 Entered 01/15/21 12:04:42          Page 54 of 63




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)



    This notice is for you if:                                  Chapter 7: Liquidation
     You are an individual filing for bankruptcy,
      and                                                              $245    filing fee
                                                                        $78    administrative fee
     Your debts are primarily consumer debts.                  +       $15    trustee surcharge
      Consumer debts are defined in 11 U.S.C. § 101(8)
                                                                       $338    total fee
      as "incurred by an individual primarily for a
      personal, family, or household purpose."
                                                                Chapter 7 is for individuals who have financial difficulty
                                                                preventing them from paying their debts and who are
                                                                willing to allow their non-exempt property to be used to
The types of bankruptcy that are available                      pay their creditors. The primary purpose of filing under
to individuals                                                  chapter 7 is to have your debts discharged. The
                                                                bankruptcy discharge relieves you after bankruptcy from
                                                                having to pay many of your pre-bankruptcy debts.
                                                                Exceptions exist for particular debts, and liens on
Individuals who meet the qualifications may file under one
                                                                property may still be enforced after discharge. For
of four different chapters of the Bankruptcy Code:
                                                                example, a creditor may have the right to foreclose a
                                                                home mortgage or repossess an automobile.
    Chapter 7 -- Liquidation
                                                                However, if the court finds that you have committed
    Chapter 11 -- Reorganization                               certain kinds of improper conduct described in the
                                                                Bankruptcy Code, the court may deny your discharge.
    Chapter 12 -- Voluntary repayment plan for family
                   farmers or fishermen                         You should know that the even if you file chapter 7 and
                                                                you receive a discharge, some debts are not discharged
                                                                under the law. Therefore, you may still be responsible to
    Chapter 13 -- Voluntary repayment plan for
                                                                pay:
                   individuals with regular income
                                                                    most taxes;
You should have an attorney review your                             most student loans;
decision to file for bankruptcy and the choice
of chapter.                                                         domestic support and property settlement obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                             page 1
          Case 21-30076-hdh7 Doc 1 Filed 01/15/21                   Entered 01/15/21 12:04:42           Page 55 of 63




   most fines, penalties, forfeitures, and criminal            for your state of residence and family size, depending
    restitution obligations; and                                on the results of the Means Test, the U.S. trustee,
                                                                bankruptcy administrator, or creditors can file a motion to
   certain debts that are not listed in your bankruptcy        dismiss your case under § 707(b) of the Bankruptcy
    papers.                                                     Code. If a motion is filed, the court will decide if your
                                                                case should be dismissed. To avoid dismissal, you may
You may also be required to pay debts arising from:             choose to proceed under another chapter of the
                                                                Bankruptcy Code.
   fraud or theft;
                                                                If you are an individual filing for chapter 7 bankruptcy, the
   fraud or defalcation while acting in breach of fiduciary
                                                                trustee may sell your property to pay your debts, subject
    capacity;
                                                                to your right to exempt the property or a portion of the
                                                                proceeds from the sale of the property. The property,
   intentional injuries that you inflicted; and
                                                                and the proceeds from property that your bankruptcy
   death or personal injury caused by operating a motor        trustee sells or liquidates that you are entitled to, is
    vehicle, vessel, or aircraft while intoxicated from         called exempt property. Exemptions may enable you to
    alcohol or drugs.                                           keep your home, a car, clothing, and household items or
                                                                to receive some of the proceeds if the property is sold.
If your debts are primarily consumer debts, the court can
dismiss your chapter 7 case if it finds that you have           Exemptions are not automatic. To exempt property, you
enough income to repay creditors a certain amount. You          must list it on Schedule C: The Property You Claim as
must file Chapter 7 Statement of Your Current Monthly           Exempt (Official Form 106C). If you do not list the
Income (Official Form 122A-1) if you are an individual filing   property, the trustee may sell it and pay all of the
for bankruptcy under chapter 7. This form will determine        proceeds to your creditors.
your current monthly income and compare whether your
income is more than the median income that applies in
your state.

If your income is not above the median for your state,
                                                                Chapter 11: Reorganization
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form                  $1,167    filing fee
122A-2).                                                               $571    administrative fee
                                                                +
If your income is above the median for your state, you must          $1,738    total fee
file a second form--the Chapter 7 Means Test Calculation
(Official Form 122A-2). The calculations on the form--          Chapter 11 is often used for reorganizing a business, but
sometimes called the Means Test-- deduct from your              is also available to individuals. The provisions of chapter
income living expenses and payments on certain debts to         11 are too complicated to summarize briefly.
determine any amount available to pay unsecured
creditors. If your income is more than the median income




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                               page 2
          Case 21-30076-hdh7 Doc 1 Filed 01/15/21                   Entered 01/15/21 12:04:42           Page 56 of 63

        Read These Important Warnings

        Because bankruptcy can have serious long-term financial and legal consequences, including loss of
        your property, you should hire an attorney and carefully consider all of your options before you file.
        Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
        and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
        properly and protect you, your family, your home, and your possessions.

        Although the law allows you to represent yourself in bankruptcy court, you should understand that
        many people find it difficult to represent themselves successfully. The rules are technical, and a
        mistake or inaction may harm you. If you file without an attorney, you are still responsible for
        knowing and following all of the legal requirements.

        You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
        necessary documents.

        Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
        bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
        fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
        to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                Under chapter 13, you must file with the court a plan to
Chapter 12: Repayment plan for family farmers                   repay your creditors all or part of the money that you owe
            or fishermen                                        them, usually using your future earnings. If the court
                                                                approves your plan, the court will allow you to repay your
                                                                debts, as adjusted by the plan, within 3 years or 5 years,
        $200   filing fee                                       depending on your income and other factors.
+        $78   administrative fee
                                                                After you make all the payments under your plan, many
        $278   total fee
                                                                of your debts are discharged. The debts that are not
                                                                discharged and that you may still be responsible to pay
Similar to chapter 13, chapter 12 permits family farmers
                                                                include:
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.                                                       domestic support obligations,
                                                                    most student loans,
                                                                    certain taxes,
Chapter 13: Repayment plan for individuals with
            regular income                                          debts for fraud or theft,
                                                                    debts for fraud or defalcation while acting in a
                                                                     fiduciary capacity,
          $235    filing fee
    +      $78    administrative fee
                                                                    most criminal fines and restitution obligations,
          $313    total fee
                                                                    certain debts that are not listed in your bankruptcy
                                                                     papers,
Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
                                                                    certain debts for acts that caused death or personal
installments over a period of time and to discharge
                                                                     injury, and
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
                                                                    certain long-term secured debts.
dollar amounts set forth in 11 U.S.C. § 109.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                 page 3
           Case 21-30076-hdh7 Doc 1 Filed 01/15/21                Entered 01/15/21 12:04:42             Page 57 of 63




                                                                A married couple may file a bankruptcy case together--
    Warning: File Your Forms on Time                            called a joint case. If you file a joint case and each
                                                                spouse lists the same mailing address on the
    Section 521(a)(1) of the Bankruptcy Code requires           bankruptcy petition, the bankruptcy court generally will
    that you promptly file detailed information about           mail you and your spouse one copy of each notice,
    your creditors, assets, liabilities, income, expenses       unless you file a statement with the court asking that
    and general financial condition. The court may              each spouse receive separate copies.
    dismiss your bankruptcy case if you do not file this
    information within the deadlines set by the
    Bankruptcy Code, the Bankruptcy Rules, and local
    rules of the court.                                         Understand which services you could
                                                                receive from credit counseling agencies
    For more information about the documents and
    their deadlines, go to:
                                                                The law generally requires that you receive a credit
    http://www.uscourts.gov/forms/bankruptcy-forms              counseling briefing from an approved credit counseling
                                                                agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                case, both spouses must receive the briefing. With
                                                                limited exceptions, you must receive it within the 180
                                                                days before you file your bankruptcy petition. This
Bankruptcy crimes have serious                                  briefing is usually conducted by telephone or on the
consequences                                                    Internet.

    If you knowingly and fraudulently conceal assets or        In addition, after filing a bankruptcy case, you generally
     make a false oath or statement under penalty of            must complete a financial management instructional
     perjury--either orally or in writing--in connection with   course before you can receive a discharge. If you are
     a bankruptcy case, you may be fined, imprisoned, or        filing a joint case, both spouses must complete the
     both.                                                      course.

                                                                You can obtain the list of agencies approved to provide
    All information you supply in connection with a            both the briefing and the instructional course from:
     bankruptcy case is subject to examination by the
     Attorney General acting through the Office of the          http://www.uscourts.gov/services-
     U.S. Trustee, the Office of the U.S. Attorney, and         forms/bankruptcy/credit-counseling-and-debtor-
     other offices and employees of the U.S. Department         education-courses.
     of Justice.
                                                                In Alabama and North Carolina, go to:
                                                                http://www.uscourts.gov/services-
Make sure the court has your mailing                            forms/bankruptcy/credit-counseling-and-debtor-
                                                                education-courses.
address

The bankruptcy court sends notices to the mailing address       If you do not have access to a computer, the clerk of the
you list on Voluntary Petition for Individuals Filing for       bankruptcy court may be able to help you obtain the list.
Bankruptcy (Official Form 101). To ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                              page 4
                Case 21-30076-hdh7 Doc 1 Filed 01/15/21                                                     Entered 01/15/21 12:04:42                     Page 58 of 63
B2030 (Form 2030) (12/15)
                                                         UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF TEXAS
                                                                  DALLAS DIVISION
In re Michelle Galan Mireles                                                                                                      Case No.

                                                                                                                                  Chapter     7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept..................................................................                          $3,000.00
     Prior to the filing of this statement I have received.......................................................                           $3,000.00
     Balance Due...................................................................................................................               $0.00

2. The source of the compensation paid to me was:
                      Debtor                                  Other (specify)
                                                                Charles Nguyen

3. The source of compensation to be paid to me is:
                      Debtor                                  Other (specify)

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

          I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
          Case 21-30076-hdh7 Doc 1 Filed 01/15/21                      Entered 01/15/21 12:04:42              Page 59 of 63
B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                   01/15/2021                         /s/ Howard Marc Spector
                      Date                            Howard Marc Spector                        Bar No. 00785023
                                                      Spector & Cox, PLLC
                                                      12770 Coit Road
                                                      Suite 1100
                                                      Dallas, TX 75251
                                                      Phone: (214) 365-5377 / Fax: (214) 237-3380
            Case 21-30076-hdh7 Doc 1 Filed 01/15/21                   Entered 01/15/21 12:04:42           Page 60 of 63
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION
  IN RE:   Michelle Galan Mireles                                                  CASE NO

                                                                                   CHAPTER       7

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 1/15/2021                                          Signature   /s/ Michelle Galan Mireles
                                                                    Michelle Galan Mireles




Date                                                    Signature
Case 21-30076-hdh7 Doc 1 Filed 01/15/21   Entered 01/15/21 12:04:42   Page 61 of 63

                       Bank of America
                       8th Floor, 101 South Tryon St.
                       Charlotte, NC 28255



                       bmw financial services
                       p.o. box 3608
                       phoenix, AZ 85062-8103



                       Charles Nguyen
                       4616 W Lovers Lane #202
                       Dallas, TX 75209



                       Gilbert Garza
                       3657 Ainworth Drive
                       Dallas, TX 75229




                       IRS
                       P.O. Box 7346
                       Philadelphia, PA 19114



                       John Calvin UCC Lien Enforcement Unit
                       730 Peachtree Ste 1100
                       Atlanta, GA 30308




                       Jp Morgan Chase
                       100 North Tryon Street
                       Charlotte, NC 28225




                      Kabbage
                      730 Peachtree ste ne 1100
                      atlanta, GA 30308
Case 21-30076-hdh7 Doc 1 Filed 01/15/21   Entered 01/15/21 12:04:42   Page 62 of 63

                       Laura Tran-perry , portfolio manager
                       2921 e. 17th st. Bldg d ste. 1
                       Austin, TX 78702



                       Lily Shane Rauch-Milliken International,
                       PO Box 8390
                       Metairie, LA 70011



                       Marc Wall Team Lead Litigation Recovery
                       3018 Fellowship Rd
                       Mt. Laurel, NJ 08054



                       Marlin Capital Solutions
                       300 Fellowship Road
                       MT Laurel, NJ 08054



                       Michael Enroughty
                       4500 East West Highway, 6th floor
                       Bethedsa, MD 20814



                       Navient
                       P.O Box 9635
                       wilkes-Barre, PA 18773



                       NGS Contractors LLC
                       P.O. Box 614
                       Princeton, TX 75407



                       Pavillion Townplace Unit i106
                       7700 Greenway Blvd
                       Dallas, TX 75209



                       Pawnee Leasing
                       3801 Automation Way, Suite 207
                       Ft Collins, CO 80525
Case 21-30076-hdh7 Doc 1 Filed 01/15/21   Entered 01/15/21 12:04:42   Page 63 of 63

                       People Fund
                       2921 E. 17th St. Bldg D Ste. 1
                       Austin, TX 78702



                       Rapid Finance
                       4500 East West Highway , 6th floor
                       Bethedsa, MD 20814



                       Ray Quintanilla
                       4739 Maple Ave
                       Dallas, TX 75219



                       Synchrony Bank
                       170 election road ste 125
                       Draper, UT 84020



                       Sysco
                       24500 Northwest Freeway
                       Cypress, TX 77429



                       Tammie Dopler A/R Advanced Collector
                       3801 Automation Way, Suite 207
                       ft collins, CO 80525



                       United States Trustee
                       1100 Commerce Street
                       Room 976
                       Dallas, Texas 75242
